I would 
particularly like to congratulate the President of 
the General Assembly and his country Antigua and 
Barbuda, a member of the Group of Latin American 
and Caribbean States and the Community of Latin 
American and Caribbean States. It is an honour for all 
Latin Americans that he is presiding over the General 
Assembly at its sixty-eighth session.

I would like to begin by expressing our solidarity 
with the victims of the attacks in Kenya and Pakistan, 
and generally to all the victims of the terrorist attacks 
occurring in various parts of the world. I say this not 
out of formal sympathy or for reasons of protocol, but 



because our country, Argentina, along with the United 
States of America, is the only one on the American 
continent to have suffered a terrorist attack — in 
our case, on two occasions: in 1992, when the Israeli 
Embassy in the city of Buenos Aires was blown up, 
and two years later, when the Jewish community centre 
AMIA in Argentina was bombed. Some of the relatives 
of the victims are here with us, as always, and I can see 
them from here. Clearly, we are talking about victims. 
These were not soldiers or fighters. They were people 
who were getting on a bus, perhaps entering a bar or 
going to work, and who were surprised by an explosion. 
They had not taken part in any war; they were not 
combatants or soldiers; they had not chosen to go 
and fight. So I am thinking of those victims and their 
families, who deserve our solidarity and the strongest 
possible condemnation of all forms of terrorism.

In the context of this sixty-eighth session of the 
Assembly, we see the Syrian question as a common 
thread. Almost in a premonition, only a short while 
ago I was here at the United Nations, presiding over a 
meeting of the Security Council, of which Argentina is 
a non-permanent member for 2013-2014. On 6 August, 
just about a month and a half ago, we proposed a 
measure to reform the Security Council. We stated 
that the functioning and the rationale of the Council 
actually reflected another era, that of the Cold War, 
when fear of nuclear holocaust had led to the creation of 
the Organization, uniting the forces that had defeated 
Nazi Germany, and then produced a bipolar world. That 
fear of nuclear war resulted in a system with veto power 
so that no one would be able to push a button and blow 
up the world. The fact is that that instrument, which 
worked in 1945, has now been shown to be dysfunctional 
and completely obsolete — and not only as regards the 
Syrian question, but also when it comes to dealing with 
issues affecting peace and security around the world.

Incidentally, I would like to express my appreciation 
for the fact that for the first time we have been given 
the opportunity to speak at such a late hour of the day, 
because it has somewhat interrupted the inertia of the 
course of the meeting. There are times when we come 
to these meetings with a format, almost a monologue, 
that makes it difficult to present arguments or counter-
arguments that take into account the statements made 
by previous speakers. I have listened very carefully 
to almost all of the addresses given earlier today. 
Obviously, I paid particular attention to those that touch 
on the global decision-making system, and, of course, 
because I am a staunch supporter of multilateralism, I 
paid a lot of attention to the first address, by Secretary-
General Ban Ki-moon.

In many of those statements I heard mention of 
21 August. On 6 August, we spoke of the need for 
Security Council reform and of the fact that the right 
of veto is no longer necessary. There should be a 
system — such as those used by regional organizations 
of the Americas, such as the Union of South American 
Nations, Community of Latin American and Caribbean 
States or the Southern Common Market and its 
associated States — in which decisions are taken by 
consensus. Why is that? Governmental administration 
is different, as the power of veto is necessary in order 
to govern. When dealing with conflict resolution 
and management, if one party to the conflict, or 
an interested party, has the right of veto, that right 
necessarily becomes an obstacle to the resolution of 
the conflict. We did not know what would occur 15 or 
16 days later. Many have noted that the crisis in Syria 
erupted on 21 August. 

In fact, it is extremely difficult to understand 
that the current crisis in Syria was only recognized 
on 21 August, when we became aware of chemical 
weapons. Syria has been caught up in that conflict for 
over two and a half years. Over 150,000 people have 
lost their lives and 99 per cent of them died as a result 
of conventional weapons — not chemical weapons. I 
remember that at the last meeting of the Group of Twenty 
(G-20), during a discussion about Syria, I asked, “What 
is the difference between a death resulting from bullets, 
anti-personnel mines, missiles or hand grenades, and a 
death resulting from chemical weapons?” Each is more 
or less equally shocking. As it is not the first time, 
why is there talk of chemical weapons as if it were the 
first time that chemical weapons or weapons of mass 
destruction have been used? 

I recall a statement made by another leader 
today with reference to the terrible gas chambers of 
the Nazis, the gas in the trenches and the chemical 
weapons used in other instances. I also remember 
hearing about and reading about — as I had not yet 
been born — the nuclear holocaust in Hiroshima and 
Nagasaki and the consequences of using those weapons 
on many generations of Japanese people. 

I remember when I was much younger — the 
President of Uruguay also recalled the time of his 
youth, I was less than 20 years of age, and many others 
will probably also remember — when napalm and 
phosphorous were used during the Viet Nam War. That 



was recorded forever in the Pulitzer prize-winning 
photographs of naked boys and a naked girl. I remember, 
as if it were today, that naked young girl running down 
a road after having been hit by napalm in a bombing.

I also remember, in all fairness, the suffering of the 
people of the United States when they saw the doors of 
the planes open and they saw the corpses of the soldiers 
who had gone to fight being removed, wrapped in black 
plastic bags. I can imagine the pain of each girlfriend, 
each sister, each wife, each daughter of the soldier 
who had died, trying to understand why. Many did not 
understand why the soldiers had had to lose their lives 
many thousands of kilometres away from their country. 
It is so irrational, so unjust. There are no just wars. 
Only peace is just.

On 6 August, in the discussions on the issue of peace 
and security, it was stated that peace and security are not 
military concepts; rather, they are political concepts. 
Today, I was pleased to hear the Secretary-General 
mention that very concept, which we had referred to 
in the Security Council — namely, that peace and 
security are not military but rather political concepts. 
Therefore, we welcome the fact that an agreement has 
been reached on the question of Syria. My country 
opposed direct intervention — bombing. It was quite 
simple. The argument that, in order to avoid deaths, you 
would cause even more deaths could not be sustained 
by any reasoning or even common sense. We did not 
speak out at that time only to speak. Furthermore, we 
were not discussing just any country, but one with great 
respect for the norms of international law.

My country, Argentina, has signed the Treaty on the 
Non-Proliferation of Nuclear Weapons (NPT), making 
Argentina one of the most advanced countries — if not 
the most advanced country — in developing nuclear 
power for peaceful and scientific purposes. We sell 
nuclear power generators to Egypt, Algeria and 
Australia. We also use nuclear energy for medical 
purposes. We do not condemn the use of nuclear energy 
for warfare while at the same time deploying nuclear 
submarines. That has been our experience, for example, 
in connection with the sovereignty dispute involving 
our Malvinas Islands, since the United Kingdom has 
militarized the southern Atlantic region and sent nuclear 
submarines. We have no double standards. We are not 
hypocritical. We have not only signed the NPT but are 
also parties to the Rome Statute of the International 
Criminal Court (ICC), as was also mentioned by the 
Secretary-General in his statement.

In other words, when we speak of condemning 
dictators, we are actually parties to the Rome Statute and 
can be brought before the Court. We are also members 
of the Inter-American Commission on Human Rights 
in Washington, D.C. It is curious that many who speak 
of respect for human rights, the relevant institutions, 
international law and the ICC and often refer to human 
rights have not signed the treaties on the subject.

If one is to speak of human rights, Argentina 
has accomplished a great deal. We were a founding 
Member of the Organization and promoted the creation 
of a human rights secretariat within the United Nations 
and the International Convention for the Protection of 
All Persons from Enforced Disappearance. I am joined 
here by the head of the Asociación Madres de Plaza de 
Mayo. She was also with me in Paris to sign the treaty, 
of which we are a founding party.

I referred to human rights because there was 
something said today about human rights in another 
speech. It has been said here that if this is the world 
in which people want to live, then they should say so 
and be prepared to face the cold logic of mass graves. 
Argentina too can speak of mass graves. Even today, 
well into the twenty-first century, we continue to 
come upon mass graves that hold the remains of the 
thousands of prisoners and those who disappeared 
under the genocidal dictatorship that began 24 March 
1976, which was similar to the one that took power 
on 11 September 1973 in our sister republic of Chile, 
overthrowing the democratically elected Government 
of Salvador Allende.

How wonderful it would have been, after all the 
speeches condemning genocidal dictators, if someone 
back then had come to the aid of the Argentine and 
Chilean and so many other peoples of the American 
continent who, in the midst of the Cold War, were the 
sacrificial victims of murderous dictators. But it was 
also said here that, if those who cared about human 
rights were moved to act on someone’s behalf, perhaps 
if that concern had at least coincided with the interests 
of some great Power, they would have acted differently. 
We have spoken of those things here, including the 
need to put an end to that double standard, and we have 
said that the resolutions and decisions of a multilateral 
organization such as the United Nations must take place 
on a level playing field for the weak and the strong, the 
small and the large. 

We have been waiting since 1965, when the 
plenary and many resolutions of the Assembly and 



the Committee on Decolonization required both 
Argentina and the United Kingdom to sit down to 
hold a dialogue — another word that I have repeatedly 
heard in every speech. There is a dispute over the 
matter of sovereignty over the Malvinas, and yet,the 
United Kingdom has turned a cold shoulder. And so 
we continue with double standards, which some people 
do not like to hear mention of. But hypocrisies are like 
witches; evidently, they exist. 

I have also heard — I should add that I have heard 
with pleasure, so not everything has to do with double 
standards — that there has at last been recognition, as 
an essential basis for beginning to untie the Gordian 
knot that the matter of the Middle East represents, of 
the need to recognize the State of Palestine and the 
right of the State of Israel to live securely within its 
borders. Moreover, I think it has quite rightly been said 
that it is impossible to achieve security for the State of 
Israel unless there is also recognition of the existence, 
and support for the viability of the physical existence 
of, the State of Palestine. We can do no less than agree 
on that characterization.

I have also heard the new President of the Islamic 
Republic of Iran, and I have heard the comments that 
the great Powers have made about that change of 
Government. If I understood correctly, there appears 
to be a kind of new expectation of change in the face 
of the new authorities in the Republic of Iran, with 
which, as the Assembly knows, we have a disagreement 
that stems from — a cause of mine — a formal case 
by the Argentine judiciary against five Iranian citizens 
in connection with their participation in the bombing 
of the Asociación Mutual Israelita Argentina. It has 
now been 10 years since, for the first time, on 25 May 
2003, then President Néstor Kirchner called in this 
same Hall for the Islamic Republic of Iran to cooperate 
in clarifying the facts of that case. Year after year 
until 2007, he continued to do so, and from 2007 until 
today I myself have also continued to do so. A little 
over a year ago, we received a reply from the then 
Foreign Minister of Iran offering to initiate talks and 
reach an agreement on cooperation. Why? For a very 
simple reason. Because the case has been stalled for 
19 years. Nothing has moved. If there are five Iranian 
accused, the only one with whom I can and must speak 
so that the judge can take a deposition from those five 
citizens is obviously the Republic of Iran. That seems 
very obvious, but often in this peculiar world, even in 
my own country, which is also a bit peculiar, obvious 
things have to be explained.

I have also heard today about imperfect choices. 
I liked that expression, which was used by one of 
the Presidents. I think that when Argentina spends 
10 years asking for cooperation and then suddenly 
someone finally says “Fine, we are going to talk; we 
are going to cooperate”, there was no other possible 
choice except to sit down together. That issue used was 
internally in our country to attack us politically, and 
here too in the United States by the vulture funds to pit 
us against the United States Congress and say that we 
were reaching an agreement, a treaty, with Iran. But 
on what? Nuclear weapons? No. On a strategic alliance 
to attack the West? No. On an agreement to convert to 
Islam? No. The agreement was simply to unblock the 
procedural impasse in order for the Argentine judiciary 
to take depositions from the accused, while at the same 
time ensuring due process through a commission of 
international jurists who would be neither Iranian nor 
Argentine and whose actions would not be binding. 

The treaty was approved in my country nine months 
ago. I could almost say that the baby is about to be 
born, if I were to put it in biological terms or in terms 
of childbirth. It was approved by all the appropriate 
organisms, including the Parliament. It was published 
in the official bulletin. The world knows that Argentina 
has duly complied with that treaty. To those who found 
it so convenient for Iran — after nine years with no 
news or notification or agreement from the Iranian 
authorities, I wonder if we were not right ourselves 
when we affirmed and said that it was a way to unblock 
the issue.

The fact is that there is now a new Government to 
whose speeches I listened attentively, and a President 
who declared in statements I read that he in no way 
denied the Holocaust. That is very important. At least 
it is important to me and to many citizens around 
the world. Even today, he specifically declared that 
through the recent election, by displacing a leader 
whose positions we have all heard, so there is no point 
in repeating them, Iranian society had proved that it 
wanted more moderate positions. We have heard, from 
this very rostrum and these very microphones, that there 
is a will to agree, to talk, to be an open and peaceful 
democratic society, and to act in goodwill.

The President of France referred to the nuclear 
case as the important matter pertaining to Iran; I 
would like to speak about the issue of the Asociación 
Mutual Israelita Argentina as the other major issue. 
They said they would make gestures by opening up to 



negotiations, and that they did not want weapons for 
military use. In other words, as I understood it, they 
were saying that they would adhere to what we support, 
which is non-proliferation. Now we wait to be told if 
the agreement has been approved, or when it will be. 
Moreover, we await the announcement of the date for 
the establishment of the commission, as well as a date 
for the Argentine judge to travel to Tehran — yes, to 
Tehran; we are not afraid and we will go there.

We believe in the goodwill of people, and there is 
no reason for us not to believe that they actually want 
peace. Everyone who has spoken here has said they 
wanted peace and that they loved one another, so we 
believe everyone. But we also hope to see everyone 
acting consistent with their words and actions. I 
therefore wanted to put this specific question on the 
table. I have no doubt that, if the words we have heard 
here are true, we will see a positive response. I say that 
to avoid any misunderstanding as to our deep conviction 
and belief in the rules of international law, and also 
to make it clear that our patience does not mean that 
we are naive or even foolish. We think that more than 
enough time has gone by, and we think answers are now 
needed. The victims deserve this. The Islamic Republic 
of Iran deserves that too, if it really wants to show to 
the world that this is a different Government and that 
its actions are also different. I trust that this will be the 
case. I have no reason to think otherwise.

As for other matters that I wish to discuss, let me 
say that we are “serial abiders” when it comes to the 
norms of international law. We are also “serial victims” 
of other unwritten rules that are nevertheless very 
important in today’s world of finance and economics. 
They are norms not written by the major international 
financial centres or the risk-rating agencies or those 
that speculate, like the vulture funds, when it comes to 
dealing with countries that, like Argentina, defaulted 
on their debt, in the case of Argentina in 2001.

There has also been talk here of poverty and the 
need for children to have access to education. I wish to 
read out two paragraphs of the address by the Secretary-
General. The first has to do with weapons, wherein he 
speaks about poverty and points out that 

“at a time of pressing human need, spending on 
weapons remains absurdly high. Let us get our 
priorities right and invest in people instead of 
wasting billions of dollars on deadly weapons.” 
(A/68/PV.5, p. 3)
For the record, Argentina does not produce any 
chemical weapons, or even sell conventional weapons. 
It would be interesting to find out — as I mentioned 
at the G-20 — who supplies weapons to the rebel 
groups that are fighting the Syrian Government. It goes 
without saying that the Government of Syria possesses 
the weapons of a State. We would like to know who 
supplies the weapons to those who fight the Syrian 
Government. This is not about taking any sides; rather 
it is just about putting forward something that is quite 
logical, for the weapons trade is today a real business.

Did we really have to wait for 1,000 people to die 
as a result of chemical weapons to realize that 150,000 
others had died before them? Why was an arms 
embargo not declared two years ago to prevent so many 
deaths? Well, that should be answered by those who sell 
weapons. We do not sell them and therefore cannot give 
an answer to that question — although we suspect what 
it would be.

I would also like to read out another very significant 
passage in which the Secretary-General talked about 
the economic situation. Although the question of Syria 
has been the common thread running through the 
whole Assembly, it is clear that the economic crisis that 
started here in the United States with the bankruptcy of 
Lehman Brothers in 2008 still, despite all speeches and 
things we have seen and heard, continues to generate 
volatility and fragility. The latter is a term that was 
often invoked, and not just in the G-20.

We see millions of people unemployed around the 
world, a situation that very much reminds us of that in 
Argentina in 2001 when we defaulted on our own debt. 
This is linked to the fact that we are also serial victims 
of the unwritten rules of the lobbyists, of risk-rating 
agencies and of those who trade in financial derivatives 
and speculate like vultures hovering over countries in 
default, buying securities at very low prices and then 
attempting to make millions. That is the Argentine 
case, but it could be the story of any other country, very 
soon in fact. 

Since the Government of former President Néstor 
Kirchner first took office, on 25 May 2003, Argentina 
began to explore how to emerge from its debt, which 
accounted for 160 per cent of our country’s gross 
national product. We had 25 per cent unemployment, 
a poverty rate of 54 per cent and more than 30 per cent 
in extreme poverty. Many countries could perhaps see 
themselves mirrored in that state of affairs. 



In 2005 we organized the first restructuring process, 
which was accepted by 76 per cent of our creditors. 
During my own Government in 2010 we reopened the 
debt-restructuring process and managed to secure the 
approval of 93 per cent of our creditors. Consider that, in 
any country that has insolvency laws, when companies 
go bankrupt the law requires the agreement of at least 
66 per cent of the creditors in order for the bankruptcy 
judge to make the remaining creditors accept the 
terms — at least, that is the case in Argentina. I think 
the number is the same in the United States, that is, 
66 per cent. In addition, here in the United States even 
municipalities can declare bankruptcy, and a judge may 
decide that, if the sustainability of the municipality is at 
stake, an even lower figure is acceptable. 

The fact remains that in 2010 Argentina reached 
agreement with 93 per cent of its creditors. Since 2005, 
Argentina has consistently and in a timely manner paid 
each and every one of its debt maturities, so much so 
that the last payment was made only a few days ago. 
That involved a bond subject to Argentine domestic 
law, payable in Buenos Aires. We paid $2.07 billion, 
and today our debt to gross domestic product ratio is 
a little under 45 per cent, down from 160 per cent, as I 
mentioned before. Much of the debt is actually public-
sector debt. The foreign-currency-denominated debt of 
Argentina is only 8 per cent of gross domestic product, 
due both to national and foreign private holders. I 
would reiterate, however, that we have been in strict 
compliance. 

In 2008, seven years after Argentina defaulted 
on its debt, the vulture funds, as we call them, 
swooped in. The United Nations is caught between the 
vultures of debt and the hawks of war. It is worse than 
Hitchcock’s The Birds, since Hitchcock, at least, was 
a good director. But what is certain is that bonds were 
purchased for $40 million, and they now wish to collect 
on that while disregarding the creditors’ agreement to 
certain arrangements and extensions. The creditors, 
like any group of creditors, wanted to be repaid and 
so approved certain arrangements and extensions. But 
the vulture funds want to recover the whole nominal 
value of the bonds, without arrangements, extensions or 
delay. From the $40 million that they initially bought in 
the so-called self-regulated markets, they will recover 
$1.7 billion. So from 2008, we are talking about a yield 
of over 1,300 per cent. 

I would like to ask the Secretary-General where 
we can find businesspeople devoted to creating jobs, 
innovating and investing in production if, in this kind 
of casino economy, somebody can buy $40 million in 
defaulted bonds and then secure a court decision that 
enables them to collect $1.3 or $1.7 billion.

This is not only an Argentinian problem; this is a 
problem that involves the whole world. This is why we 
wish to thank the Republic of France for having gone 
to the United States Supreme Court and presented itself 
as amicus curiae. We also thank the former head of the 
International Monetary Fund, Anne Krueger. She is not 
and has never been a very good friend of Argentina’s, 
but she also did that. 

We also remember the former United States 
Secretary of the Treasury, Paul O’Neill, who, when it 
was decided to leave Argentina to its own devices in 
2001, amidst a social and institutional crisis that left 
30 people dead as a result of violence in the streets, 
said that American plumbers should not have to pay 
for an Argentine fiesta. Today, I say that the millions 
of Argentines who went back to work, the millions of 
Argentines who can once again entertain hopes and 
dreams, the scientists who returned to the country and 
the children who once again have access to education 
do not have to pay for the lobbyists’ fiesta. These 
lobbyists, by participating in political campaigns and 
contributing money to the politicians’ campaigns here, 
have the lobbying power they need to destabilize the 
international financial system. Is that not remarkable? 
And such a short time has elapsed between Paul 
O’Neill’s assertion and what we are saying today. 

We are not asking for anything. We just want to 
be allowed to pay. It is remarkable. We started by 
defaulting on our debt and now they will not let us 
pay it back. It seems almost absurd, in a world that is 
grappling with debt restructuring involving millions of 
men and women. Even here in the United States, there 
are men and women who are unemployed and have lost 
their homes, not to speak of the devastation we see in 
Europe. 

Obviously, Argentina and many of the countries 
represented here today do not have the good fortune 
of being countries that issue reserve currencies, but 
we have expressed our willingness to honour our 
commitments. I think this should be recognized, 
unless the idea is to use a country like Argentina as an 
example, because it was able to climb out of the hole, to 
create jobs and generate growth, and to pay its creditors 
without applying the prescriptions that the International 
Monetary Fund tried to impose upon it. 



Incidentally, there is also a need for global market 
regulation and market interventions. Wonderful 
statements have been made in the Group of 20 regarding 
tax havens, ratings agencies and capital flows, but what 
is certain is that the world needs global laws for global 
governance. Just as we ask for Security Council and 
General Assembly resolutions to be respected, we also 
ask for rules and for respect for the sovereignty of 
countries, especially those countries like ours that wish 
to honour their commitments. 

Finally, I would like to address the Assembly on 
this very special day. Today we see war, human rights 
violations and other violations intertwined. Perhaps 
some are of a more subtle nature, such as losing one’s 
job, one’s rights, one’s livelihood or one’s hope. I think, 
at the core, our duty as world leaders is to build a truly 
different history. 

Many of those who have already spoken have made 
somewhat ambivalent statements. Some have been 
encouraging, while others have been disillusioned as a 
result of not having been able to do what they wanted, 
almost as if their desire to do something had just been 
a whim, and when they were not allowed to, they grew 
frustrated. I believe that the one thing we cannot do 
when we have the responsibility of governing and 
when we might be able to govern a country with a lot 
of power is to lose our temper or, even worse, make 
mistakes. Making mistakes is the one thing we should 
not do, because mistakes are not paid for by the leaders 
who make decisions or imperfect choices. Mistakes are 
paid for in human lives, not only if we are talking about 
war, but also if we are talking about the economy. In 
that case, they are paid for in terms of unemployment, 
lack of access to health care, education, housing and 
security. 

There is cheap labour available for drug trafficking, 
which we talk so much about fighting. One of the keys 
to fighting drug trafficking is to put an end to cheap 
labour in emerging and underdeveloped countries. We 
must also put an end to money-laundering for drug 
trafficking in central countries, because the money 
is not laundered in the countries that produce the raw 
materials. Money-laundering takes place in the central 
countries. It is right to say this, because we hear so 
much talk about drug trafficking and other things.

I would conclude with a phrase by the Secretary-
General that I really liked. I thought his invitation was 
most appropriate. It was specifically an invitation to 
turn hope into action through hard work, commitment, 
dignity and integrity. He ended with the words “with 
passion”. I am a person with a lot of passion. Some say 
that I am sometimes a bit too passionate and a bit too 
forceful in my statements. “With passion”, he said, but 
above all with compassion. He said that we can build 
a future that the people want and the world needs with 
passion and compassion. 

It is not the first time I have heard this word. I must 
confess that I heard it many years ago, and very often, 
in my own country. Perhaps I did not understand it at 
the time, this passion. It was used then, and is still used 
today, by a cardinal from Argentina who is today Pope 
and whom I would also like, as a Christian, to thank 
for the key role he played in dealing with the question 
of Syria. Compassion and passion — that means the 
passionate embrace of hope, of the future, of the things 
that are yet to come, and compassion for those who are 
less privileged, for the most vulnerable, for those who 
are waiting for so many things, who have done nothing 
to deserve extreme poverty and be Godforsaken, and 
compassion for all those who are victims — of war, of 
unemployment, of extreme poverty and misery — in 
other words, of our own failures as world leaders.
